Judgment, Supreme Court, New York County (Herman Cahn, J., at suppression hearing; Edward McLaughlin, J., at jury trial and sentence), rendered October 28, 1987, convicting defendant of grand larceny in the fourth degree and sentencing him to an indeterminate term of imprisonment of from 1 Vi to 3 years, unanimously affirmed.
We have had occasion to address these proceedings in the course of affirming the judgment of conviction of a codefendant (People v Ford, 161 AD2d 262). Although this defendant himself neither made any demand for, nor took any property, the evidence was quite sufficient to establish that he intentionally rendered assistance to the codefendant Ford and a third individual, never apprehended, with intent to deprive the complainant of his property. (See, People v Jackson, 44 NY2d 935.) There was testimony that defendant stood two feet from the complainant, as part of a triangular formation surrounding the complainant, while the codefendant Ford demanded the victim’s property; that he fled with and remained in the company of said codefendant from the time of the incident to their arrest 20 minutes later; that unlike his garb at the time of the incident, defendant, immediately prior to and upon his arrest, wore his distinctly patterned jacket inside out; and that he stated that the complainant “deserved to be robbed”. The hearing court’s conclusion that the complainant’s and another eyewitness’s independent source warranted the admis*416sion of their in-court identifications of defendant, despite their exposure to a photograph of him prior to trial, finds firm support in the record. (See, Neil v Biggers, 409 US 188; People v Ramos, 42 NY2d 834.) We have examined defendant’s other contentions and find them to be without merit. Concur—Kupferman, J. P., Sullivan, Carro, Ellerin and Smith, JJ.